Case 3:20-cv-01357-JSC Document 46-1 Filed 12/31/20 Page 1of1

ara ae 7
)FFICIA sfpdofficial @ Body
Posts ‘ Comments Incident - EWER DISCRETION A
174 likes
sfpdofficial Today, @fbi #SanF announced a
ard of up to $50,000 for information leading to the
identification, arrest, and conviction of the.

re) BS fete le) titer md

redglow48 THIS DA NEEDS TO BE OUST O
cal

jenlopezsf Great job SFPD!

er tt nM

2,586 views

sfpdofficial Body-Worn Camera Footage 10.07.19 Incident
**VIEWER DISCRETION ADVISED**

during the incident.

atieias(
Bielefeld

 Q _ a a a a 2 a

 
